Goldstein, J. (concurring in the result):
The defendant was
charged with robbery in first degree and criminal possession of a weapon in the third degree relating to the theft of money from a convenience store. At the trial, the defendant admitted that he took money from a convenience store, but claimed that the larceny was not forcible. The complainant testified that the defendant threatened and intimidated her and displayed a knife. The jury convicted the defendant of robbery in the third degree as a lesser-included offense of robbery in the first degree and acquitted the defendant of criminal possession of a weapon in the third degree.
Prior to trial, the trial court issued a Sandoval ruling (see People v Sandoval, 34 NY2d 371 [1974]) allowing cross-examination of the defendant with respect to the fact that he had been convicted in 1993 of robbery in the first degree, but not permitting cross-examination as to the underlying facts. The prosecutor asked the court whether “we can revisit this is*727sue” if the defendant implied that he had only one prior conviction, and the court replied, “[i]f he volunteers something along those lines on his own spontaneously, then I would review it once again.”
At the trial, on redirect examination of the defendant, the defense counsel asked the defendant, “when you were convicted of a felony in 1993, did you plead guilty to that?” The prosecutor’s objection to that question was overruled by the court, whereupon the defendant testified that he pleaded guilty to robbery in the first degree in 1993 because he was in fact guilty. The People immediately asked for a modification of the Sandoval ruling to enable the People to elicit testimony that the defendant pleaded guilty because he was offered “a sweet deal.” The defense counsel countered that “there was no sweet deal.” The trial court nevertheless modified its Sandoval ruling to allow the People to elicit the underlying facts on the ground that “[t]he strength of the prior cases was highly relevant to the issue of the defendant’s actual motivation for pleading guilty.”
The trial court based its ruling on the decision of the Appellate Division, First Department, in People v Baez (1 AD3d 203 [2003]). However, in Baez, the defendant was issued “meticulous warning[s] ... as to the circumstances under which his testimony would open the door to otherwise precluded inquiry” (id.).
In the instant case, neither the defendant nor his counsel was warned that an inquiry as to whether he pleaded guilty and his reasons for so doing would open the door to inquiry as to the facts underlying his conviction. Indeed, the defendant was led to believe that only a spontaneous assertion that he had only one prior conviction could open the door to further inquiry. Thus it appears that the defendant and his counsel were misled as to what would open the door to any underlying facts.
In People v Cooper (92 NY2d 968, 969 [1998]), cited by the People, the Court of Appeals held that a defendant’s claim that he previously pleaded guilty because he was in fact guilty opened the door to cross-examination regarding the defendant’s motivation for pleading guilty. The permitted cross-examination in that case did not involve cross-examination with respect to the underlying facts. Rather, the cross-examination related to whether the defendant was offered a favorable plea bargain.
Here, the prosecutor did not ask the defendant any questions as to whether he was offered a favorable plea bargain. Instead, the prosecutor’s re-cross-examination dealt solely with the underlying facts. The prior crime involved facts similar to the case under review, to wit, the armed robbery of a delicatessen.
*728Under the circumstances, in my view, the trial court improvidently exercised its discretion in modifying the Sandoval ruling. Based upon the modified Sandoval ruling, the prosecutor asked the defendant if he was observed leaving the delicatessen and whether a gun was found on his person. The defendant denied that he had a handgun and claimed one of his accomplices had a handgun. In summation, the prosecutor argued that the defendant “was not forthcoming when I asked him about the knife” allegedly involved in the crimes for which he was on trial, just as he was “not forthcoming” when asked about the gun involved in the prior crime thereby exacerbating the error in this case.
Contrary to the conclusions of my concurring colleagues, these errors were preserved for appellate review. Since the trial court specifically ruled on the defendant’s objection to modifying the Sandoval ruling, the defendant was not obligated to reiterate his objection each time the trial court’s ruling was implemented (see People v Feingold, 7 NY3d 288, 290 [2006]; People v Prado, 4 NY3d 725 [2004]; CPL 470.05). Indeed, at the conclusion of the trial when defense counsel raised other objections to the prosecutor’s summation, defense counsel noted: “She thought that I had opened the door. I respectfully disagree.”
However, since the jury acquitted the defendant of robbery in the first degree and criminal possession of a weapon in the third degree, namely, the counts relating to a weapon, the impropriety did not affect the verdict and was therefore, harmless.